Opinion filed December 4, 2014




                                       In The


        Eleventh Court of Appeals
                                    ____________

                                 No. 11-14-00293-CR
                                    ____________

                    LARRY STEVEN HAYS, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 18536B


                     MEMORANDUM OPINION
      Appellant, Larry Steven Hays, pleaded guilty to the offense of aggravated
assault, and pursuant to the terms of the plea-bargain agreement in this case, the
trial court made an affirmative deadly weapon finding and assessed Appellant’s
punishment at confinement for eight years, to run concurrently with another
conviction. We dismiss the appeal.
      This court notified Appellant by letters dated November 3, 2014, and
November 13, 2014, that the Trial Court’s Certification of Defendant’s Right of
Appeal indicates that this is a plea-bargain case in which Appellant has no right of
appeal and that Appellant has waived his right of appeal.                 See TEX. R.
APP. P. 25.2(a)(2), (d). We requested that Appellant respond and show grounds to
continue the appeal. Appellant has filed a response in which he asserts that his
trial counsel was ineffective and that he was informed by the trial court that he had
a right to appeal and that he could “change [his] plea back” to not guilty.
      Rule 25.2(a)(2) provides that, in a plea-bargain case in which the
punishment does not exceed the punishment agreed to in the plea bargain, “a
defendant may appeal only: (A) those matters that were raised by written motion
filed and ruled on before trial, or (B) after getting the trial court’s permission to
appeal.” The documents on file in this case reflect that Appellant entered into a
plea bargain, that his punishment was assessed in accordance with the plea bargain,
that Appellant affirmatively waived his right to appeal, and that the trial court did
not give Appellant permission to appeal. The trial court’s certification was signed
by Appellant, his trial counsel, and the judge of the trial court. The certification
shows both that Appellant waived his right of appeal and that this is a plea-bargain
case in which Appellant has no right of appeal. The documents on file in this court
support the trial court’s certification and show that the certification is not defective.
See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005). Accordingly, we
must dismiss this appeal without further action. TEX. R. APP. P. 25.2(d); Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
      Accordingly, this appeal is dismissed.


December 4, 2014                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                           2